

	

		II

		109th CONGRESS

		1st Session

		S. 2009

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Mr. Martinez (for

			 himself and Mr. Nelson of Florida)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide assistance to agricultural producers whose

		  operations were severely damaged by the hurricanes of 2005.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Agriculture Hurricane Recovery

			 Act of 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Definitions.

					TITLE I—Crop assistance

					Sec. 101. Crop disaster assistance.

					Sec. 102. Nursery crops and tropical fruit

				producers.

					Sec. 103. Citrus and vegetable assistance.

					Sec. 104. Sugar producers.

					TITLE II—Livestock assistance

					Sec. 201. Livestock assistance program.

					TITLE III—Forestry

					Sec. 301. Tree assistance program.

					TITLE IV—Conservation

					Sec. 401. Emergency conservation program.

					TITLE V—Low-income migrant and seasonal farmworkers

					Sec. 501. Emergency grants for low-income migrant and seasonal

				farmworkers.

					TITLE VI—Fisheries

					Sec. 601. Fisheries assistance.

					TITLE VII—Timber tax relief

					Sec. 701. Timber tax relief for businesses affected by certain

				natural disasters.

					TITLE VIII—Miscellaneous

					Sec. 801. Infrastructure losses.

					Sec. 802. Commodity Credit Corporation.

					Sec. 803. Emergency designation.

					Sec. 804. Regulations.

				

			2.DefinitionsExcept as otherwise provided in this Act, in

			 this Act:

			(1)Additional

			 coverageThe term additional coverage has the

			 meaning given the term in section 502(b) of the Federal Crop Insurance Act (7

			 U.S.C. 1502(b)).

			(2)Catastrophic

			 risk protectionThe term catastrophic risk

			 protection means the level of insurance coverage provided under section

			 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)).

			(3)Disaster

			 countyThe term disaster county means a county

			 included in the geographic area covered by a natural disaster declaration due

			 to hurricanes in calendar year 2005—

				(A)made by the

			 Secretary under section 321(a) of the Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1961(a)) due to hurricanes in calendar year 2005; or

				(B)made by the

			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5121 et seq.).

				(4)Insurable

			 commodityThe term insurable commodity means an

			 agricultural commodity for which producers are eligible to obtain a policy or

			 plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et

			 seq.).

			(5)Noninsurable

			 commodityThe term noninsurable commodity means an

			 eligible crop for which producers are eligible to obtain assistance under

			 section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7

			 U.S.C. 7333).

			(6)SecretaryThe

			 term Secretary means the Secretary of Agriculture.

			ICrop

			 assistance

			101.Crop disaster assistance

				(a)Emergency

			 assistance

					(1)In

			 generalThe Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make emergency assistance under

			 this section to producers on a farm or aquaculture operation (other than

			 producers of sugarcane) that meet the eligibility criteria of paragraph (2) in

			 the same manner as provided under section 815 of the Agriculture, Rural

			 Development, Food and Drug Administration, and Related Agencies Appropriations

			 Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same

			 loss thresholds for quantity and quality losses as were used in administering

			 that section.

					(2)Eligibility

			 criteriaFor producers described in paragraph (1) to be eligible

			 for emergency assistance under this section—

						(A)the farm or

			 aquaculture operation must be located in a disaster county; and

						(B)the producers

			 must have incurred qualifying crop or quality losses with respect to the 2004,

			 2005, or 2006 crop (as elected by a producer), but limited to only 1 such crop,

			 due to damaging weather or related condition, as determined by the

			 Secretary.

						(3)LimitationQualifying

			 crop losses for the 2006 crop are limited to only those losses caused by a

			 hurricane or tropical storm occurring during the 2005 hurricane season in

			 disaster counties.

					(b)Ineligibility

			 for assistanceExcept as provided in subsection (c), the

			 producers on a farm shall not be eligible for assistance under this section

			 with respect to losses to an insurable commodity or noninsurable commodity if

			 the producers on the farm—

					(1)in the case of an

			 insurable commodity, did not obtain a policy or plan of insurance for the

			 insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et

			 seq.) for the crop incurring the losses;

					(2)in the case of a

			 noninsurable commodity, did not file the required paperwork, and pay the

			 administrative fee by the applicable State filing deadline, for the

			 noninsurable commodity under section 196 of the Federal Agriculture Improvement

			 and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the

			 losses;

					(3)had an average

			 adjusted gross income (as defined in section 1001D of the Food Security Act of

			 1985 (7 U.S.C. 1308–3a)) of greater than $2,500,000; or

					(4)were not in

			 compliance with highly erodible land conservation and wetland conservation

			 provisions under subtitles B and C of title XII of the Food Security Act of

			 1985 (16 U.S.C.

			 3811 et seq.).

					(c)Contract

			 waiverThe Secretary may waive subsection (b) with respect to the

			 producers on a farm if the producers enter into a contract with the Secretary

			 under which the producers agree—

					(1)in the case of

			 all insurable commodities produced on the farm for each of the next 2 crop

			 years—

						(A)to obtain

			 additional coverage for those commodities under the Federal Crop Insurance Act

			 (7 U.S.C. 1501 et seq.); and

						(B)in the event of

			 violation of the contract, to repay to the Secretary any payment received under

			 this section; and

						(2)in the case of

			 all noninsurable commodities produced on the farm for each of the next 2 crop

			 or calendar years, as applicable—

						(A)to file the

			 required paperwork, and pay the administrative fee by the applicable State

			 filing deadline, for those commodities under section 196 of the Federal

			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and

						(B)in the event of

			 violation of the contract, to repay to the Secretary any payment received under

			 this section.

						(d)Payment

			 limitations

					(1)Limit on amount

			 of assistanceAssistance provided under this section to the

			 producers on a farm for losses to a crop, together with the amounts specified

			 in paragraph (2) applicable to the same crop, may not exceed 95 percent of what

			 the value of the crop would have been in the absence of the losses, as

			 estimated by the Secretary.

					(2)Other

			 paymentsIn applying the limitation in paragraph (1), the

			 Secretary shall include the following:

						(A)Any crop

			 insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et

			 seq.) or payment under section 196 of the Federal Agriculture Improvement and

			 Reform Act of 1996 (7 U.S.C. 7333) that the producers on the farm receive for

			 losses to the same crop.

						(B)The value of the

			 crop that was not lost (if any), as estimated by the Secretary.

						(e)Crop insurance

			 deductiblesFor the purpose of determining crop insurance

			 payments under this section, the Secretary shall consider Hurricane Wilma as

			 having occurred during the 2005 crop year.

				102.Nursery crops

			 and tropical fruit producers

				(a)Emergency

			 financial assistanceNotwithstanding section 508(b)(7) of the

			 Federal Crop Insurance Act (7 U.S.C. 1508(b)(7)), the Secretary shall use such

			 sums as are necessary of funds of the Commodity Credit Corporation to make

			 emergency financial assistance available to—

					(1)commercial

			 ornamental nursery and fernery producers in a disaster county for eligible

			 inventory losses due to hurricanes in calendar year 2005; and

					(2)tropical fruit

			 producers in a disaster county who have suffered a loss of 35 percent or more

			 relative to their expected production (as defined in section 1480.3 of title 7,

			 Code of Federal Regulations (or a successor regulation)) due to hurricanes in

			 calendar year 2005.

					(b)Administration

					(1)Determination

			 of commercial operationsFor a nursery or fernery producer to be

			 considered a commercial operation for purposes of subsection (a)(1) or (d)(1),

			 the producer must be registered as a nursery or fernery producer in the State

			 in which the producer conducts business.

					(2)Determination

			 of eligible inventoryFor purposes of subsection (a)(1), eligible

			 nursery and fernery inventory includes foliage, floriculture, and woody

			 ornamental crops, including—

						(A)stock used for

			 propagation; and

						(B)fruit or nut

			 seedlings grown for sale as seed stock for commercial orchard operations

			 growing fruit or nuts.

						(c)Calculation of

			 losses and payments

					(1)Nursery and

			 fernery producers

						(A)In

			 generalFor purposes of subsection (a)(1)—

							(i)inventory losses

			 for a nursery or fernery producer shall be determined on an individual-nursery

			 or -fernery basis; and

							(ii)the Secretary

			 shall not offset inventory losses at 1 nursery or fernery location by salvaged

			 inventory at another nursery or fernery operated by the same producer.

							(B)AmountThe

			 amount of payment to a nursery or fernery producer under subsection (a)(1)

			 shall be equal to the product obtained by multiplying (as determined by the

			 Secretary)—

							(i)the

			 difference between the pre-disaster and post-disaster inventory value, as

			 determined by the Secretary using the wholesale price list of the producer,

			 less the maximum customer discount provided by the producer, and not to exceed

			 the prices in the Department of Agriculture publication entitled

			 Eligible Plant List and Price Schedule;

							(ii)25

			 percent; and

							(iii)the producer's

			 share of the loss.

							(2)Tropical fruit

			 producersThe amount of a payment to a tropical fruit producer

			 under subsection (a)(2) shall be equal to the product obtained by multiplying

			 (as determined by the Secretary)—

						(A)the number of

			 acres affected;

						(B)the payment rate;

			 and

						(C)the producer's

			 share of the crop.

						(3)Payment

			 limitationThe Secretary shall not impose any payment limitation

			 on an assistance payment made to a nursery, fernery, or tropical fruit producer

			 under paragraph (1) or (2) of subsection (a).

					(d)Debris-Removal

			 assistance

					(1)Availability of

			 assistanceThe Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make emergency financial

			 assistance available to commercial ornamental nursery and fernery producers in

			 a disaster county to help cover costs incurred for debris removal and

			 associated cleanup due to hurricanes in calendar year 2005.

					(2)Amount of

			 assistance

						(A)In

			 generalAssistance under this subsection may not exceed the

			 actual costs incurred by the producer for debris removal and cleanup or $250

			 per acre, whichever is less.

						(B)No additional

			 payment limitationsExcept as provided in subparagraph (A), the

			 Secretary shall not impose any limitation on the maximum amount of payments

			 that a producer may receive under this subsection.

						(e)Nondiscrimination

					(1)In

			 generalExcept as provided in paragraph (2), in carrying out this

			 section, the Secretary shall not discriminate against or penalize producers

			 that did not purchase crop insurance under the Federal Crop Insurance Act (7

			 U.S.C. 1501 et seq.) with respect to an insurable commodity or did not file the

			 required paperwork, and pay the administrative fee by the applicable State

			 filing deadline, for assistance under section 196 of the Federal Agriculture

			 Improvement and Reform Act of 1996 (7 U.S.C. 7333) with respect to a

			 noninsurable commodity.

					(2)PenaltyIn

			 the case of a producer described in paragraph (1)—

						(A)payment rates

			 under this section shall be reduced by 5 percent; and

						(B)the producer

			 shall comply with subsection (f).

						(f)Contract to

			 procure crop insurance or NAPIn the case of a producer described

			 in subsection (e)(1) who receives any assistance under this section, the

			 producer shall be required to enter into a contract with the Secretary under

			 which the producer agrees—

					(1)in the case of

			 all insurable commodities grown by the producer during the next available

			 coverage period—

						(A)to obtain at

			 least catastrophic risk protection for those commodities under the Federal Crop

			 Insurance Act (7 U.S.C. 1501 et seq.); and

						(B)in the event of

			 violation of the contract, to repay to the Secretary any payment received under

			 this section; and

						(2)in the case of

			 all noninsurable commodities grown by the producer during the next available

			 coverage period—

						(A)to file the

			 required paperwork, and pay the administrative fee by the applicable State

			 filing deadline, for those commodities under section 196 of the Federal

			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and

						(B)in the event of

			 violation of the contract, to repay to the Secretary any payment received under

			 this section.

						(g)Relation to

			 other assistance

					(1)Link to actual

			 lossesAssistance provided under subsection (a) to a producer for

			 losses to a crop, together with the amounts specified in paragraph (2)

			 applicable to the same crop, may not exceed 100 percent of what the value of

			 the crop would have been in the absence of the losses, as estimated by the

			 Secretary.

					(2)Other

			 paymentsIn applying the limitation in paragraph (1), the

			 Secretary shall include the following:

						(A)Any crop

			 insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et

			 seq.) or payment under section 196 of the Federal Agricultural Improvement and

			 Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the

			 same crop.

						(B)Assistance

			 received under any other emergency crop loss authority.

						(C)The value of the

			 crop that was not lost (if any), as estimated by the Secretary.

						(h)Adjusted gross

			 income limitationThe average adjusted gross income limitation

			 specified in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a),

			 shall apply to assistance provided under this section.

				103.Citrus and

			 vegetable assistanceNotwithstanding any other provision of this

			 Act or any other law, the Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make emergency financial

			 assistance authorized under this section available to both citrus and vegetable

			 producers to carry out an assistance program similar to the program entitled

			 the Florida Citrus Disaster Program, described at 69 Fed. Reg.

			 63134, October 29, 2004, Document No. 04–24290 (relating to Florida citrus,

			 fruit, vegetable, and nursery crop disaster programs), except that qualifying

			 crop losses shall be limited to those losses caused by a hurricane or tropical

			 storm occurring during the 2005 hurricane season in a disaster county.

			104.Sugar

			 producersThe Secretary shall

			 use $395,000,000 of the funds of the Commodity Credit Corporation to make

			 payments to processors in Florida and Louisiana that are eligible to obtain a

			 loan under section 156(a) of the Federal Agriculture Improvement and Reform Act

			 of 1996 (7 U.S.C. 7272(a)) to compensate first processors and producers for

			 crop and other losses that are related to hurricanes, tropical storms,

			 excessive rains, and floods occurring during calendar year 2005, to be

			 calculated and paid on the basis of losses on 40-acre harvesting units, in

			 disaster counties, on the same terms and conditions, to the maximum extent

			 practicable, as payments made under section 102 of the Emergency Supplemental

			 Appropriations for Hurricane Disasters Assistance Act, 2005 (Public Law

			 108–324; 118 Stat. 1235).

			IILivestock

			 assistance

			201.Livestock

			 assistance program

				(a)Emergency

			 financial assistance

					(1)In

			 generalThe Secretary shall use such sums as are necessary of

			 funds of the Commodity Credit Corporation to make payments for livestock losses

			 to producers for 2005 or 2006 losses (as elected by a producer), but not both,

			 in a county that has received an emergency disaster designation by the

			 President after January 1, 2004.

					(2)RestrictionIn

			 determining eligibility for assistance under this section, the Secretary shall

			 not use the end date of the normal grazing period to determine the threshold of

			 a 90-day loss of carrying capacity.

					(b)AdministrationExcept

			 as provided in subsection (a), the Secretary shall make assistance available

			 under this subsection in the same manner as provided under section 806 of the

			 Agriculture, Rural Development, Food and Drug Administration, and Related

			 Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.

			 1549A–51).

				(c)MitigationIn

			 determining the eligibility for or amount of payments for which a producer is

			 eligible under this section, the Secretary shall not penalize a producer that

			 takes actions (including recognizing disaster conditions) that reduce the

			 average number of livestock the producer owned for grazing during the

			 production year for which assistance is being provided.

				(d)Inclusion of

			 poultryIn providing assistance under this section, the Secretary

			 shall include poultry within the definition of livestock.

				IIIForestry

			301.Tree

			 assistance program

				(a)Specific

			 inclusion of nursery trees, Christmas trees, timber and forest

			 productsSection 10201 of the Farm Security and Rural Investment

			 Act of 2002 (7 U.S.C. 8201) is amended by striking paragraph (1) and inserting

			 the following:

					

						(1)Eligible

				orchardistThe term eligible orchardist

				means—

							(A)a person that

				produces annual crops from trees for commercial purposes;

							(B)a nursery grower

				that produces field-grown trees, container-grown trees, or both, whether or not

				the trees produce an annual crop, intended for replanting after commercial

				sale; or

							(C)a forest

				landowner who produces periodic crops of timber, Christmas trees, or pecan

				trees for commercial

				purposes.

							.

				(b)Application of

			 amendmentThe Secretary shall apply the amendment made by

			 subsection (a) beginning in disaster counties.

				(c)Cost-Sharing

			 waivers

					(1)Tree assistance

			 programThe cost-sharing requirements of section 10203(1) of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8203(1)) shall not

			 apply to the operation of the tree assistance program in disaster counties in

			 response to the hurricanes of calendar year 2005.

					(2)Cooperative

			 forestry assistance actThe cost-sharing requirements of the

			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) shall not

			 apply in disaster counties during the 2-year period beginning on the date of

			 enactment of this Act.

					(3)ReforestationIn

			 carrying out the tree assistance program under subtitle C of title X of the

			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et seq.), the

			 Secretary shall provide such funds as are necessary to compensate forest owners

			 that—

						(A)produce periodic

			 crops of timber or Christmas trees for commercial purposes; and

						(B)have suffered

			 tree losses in disaster counties.

						IVConservation

			401.Emergency

			 conservation program

				(a)Specific

			 inclusion of nursery and fernery producers and interior

			 fencesSection 401 of the Agricultural Credit Act of 1978 (16

			 U.S.C. 2201) is amended—

					(1)by striking

			 Sec. 401.

			 The Secretary and inserting the following:

						

							401.Payments to

				agricultural producers for wind erosion control or rehabilitation

				measures

								(a)In

				generalThe

				Secretary

								;

				and

					(2)by adding at the

			 end the following:

						

							(b)InclusionsIn

				this title:

								(1)Agricultural

				producerThe term agricultural producer includes a

				producer of nursery or fernery crops.

								(2)Interior

				fencesThe term fences includes both perimeter

				pasture and interior corral

				fences.

								.

					(b)Application of

			 amendmentThe Secretary shall apply the amendment made by

			 subsection (a)(2) beginning in disaster counties.

				(c)CompensationThe

			 Secretary shall use funds of the Commodity Credit Corporation to compensate

			 producers on a farm operating in a disaster county for costs associated with

			 repairing structures, barns, storage facilities, poultry houses, beehives,

			 greenhouses, and shade houses due to hurricane damage in calendar year

			 2005.

				VLow-income

			 migrant and seasonal farmworkers

			501.Emergency

			 grants for low-income migrant and seasonal farmworkers

				(a)In

			 generalThe Secretary shall

			 use $40,000,000 of funds of the Commodity Credit Corporation, to remain

			 available until December 31, 2007, to provide emergency grants to assist

			 low-income migrant and seasonal farmworkers under section 2281 of the Food,

			 Agriculture, Conservation, and Trade Act of 1990 (42 U.S.C. 5177a).

				(b)Use of

			 grantsGrants provided under

			 this section may be used to provide such emergency services as the Secretary

			 determines to be necessary, including—

					(1)the repair of existing farmworker housing

			 and construction of new farmworker housing units to replace housing damaged as

			 a result of hurricanes during 2005; and

					(2)the reimbursement of public agencies and

			 private organizations for emergency services provided to low-income migrant or

			 seasonal farmworkers after October 31, 2005.

					VIFisheries

			601.Fisheries

			 assistance

				(a)Funds for

			 oyster restoration

					(1)In

			 generalNot later than 30 days after the date of enactment of

			 this Act, out of any funds in the Treasury not otherwise appropriated, the

			 Secretary of the Treasury shall transfer to the Secretary of Commerce

			 $10,000,000 to provide assistance for reseeding, rehabilitation, and

			 restoration of oyster reefs located in Alabama, Florida, Louisiana, or

			 Mississippi.

					(2)Availability of

			 fundsThe funds transferred under paragraph (1) shall remain

			 available until September 30, 2007.

					(3)Receipt and

			 acceptanceThe Secretary of Commerce shall be entitled to

			 receive, shall accept, and shall use as described in this section the funds

			 transferred under paragraph (1) without further appropriation.

			 

					(b)Funds for

			 fisheries disaster assistance

					(1)In

			 generalIn addition to amounts appropriated or otherwise made

			 available, not later than 30 days after the date of enactment of this Act, out

			 of any funds in the Treasury not otherwise appropriated, the Secretary of the

			 Treasury shall transfer to the Secretary of Commerce $60,000,000 to provide

			 fisheries disaster assistance.

					(2)Limitation on

			 use of fundsOf the funds transferred under paragraph (1)—

						(A)not more than 5

			 percent of such funds may be used for administrative expenses; and

						(B)none of such

			 funds may be used for lobbying activities or representational expenses.

						(3)Receipt and

			 acceptanceThe Secretary of Commerce shall be entitled to

			 receive, shall accept, and shall use as described in this section the funds

			 transferred under paragraph (1) without further appropriation.

			 

					(c)Provision of

			 assistance

					(1)Lump sum

			 payments to StatesThe Secretary of Commerce shall use the funds

			 transferred under this section to provide direct lump sum payments to the

			 States of Louisiana, Mississippi, Alabama, and Florida to provide assistance to

			 persons located in a disaster county who have experienced significant economic

			 hardship due to the loss of fisheries, oysters, lobsters, stone crabs, or

			 clams, destroyed or damaged processing facilities, or closures due to red tide

			 or other water quality issues.

					(2)Use of

			 fundsFunds transferred to the Secretary of Commerce under this

			 section shall be used to provide assistance—

						(A)to individuals,

			 with priority given to food, energy needs, housing assistance, transportation

			 fuel, and other urgent needs;

						(B)to small

			 businesses, including fishermen, fish processors, and related businesses

			 serving the fishing industry;

						(C)to carry out

			 activities related to domestic product marketing and seafood promotion;

			 and

						(D)to carry out

			 seafood testing programs operated by a State.

						VIITimber tax

			 relief

			701.Timber tax

			 relief for businesses affected by certain natural disasters

				(a)Casualty

			 losses

					(1)In

			 generalSection 1211 of the Internal Revenue Code of 1986

			 (relating to limitation of capital losses) shall not apply to any qualified

			 timber loss.

					(2)Qualified

			 timber lossFor purposes of this subsection, the term

			 qualified timber loss means a loss with respect to timber which is

			 attributable to—

						(A)Hurricane

			 Dennis,

						(B)Hurricane

			 Katrina,

						(C)Hurricane Rita,

			 or

						(D)Hurricane

			 Wilma.

						(b)Increased

			 expensing for reforestation expenditures

					(1)In

			 generalIn applying section 194(b) of the Internal Revenue Code

			 of 1986 to any specified qualified timber property for the first taxable year

			 beginning after the date of the enactment of this section, subparagraph (B) of

			 section 194(b)(1) shall be applied—

						(A)by substituting

			 $20,000 for $10,000, and

						(B)by substituting

			 $10,000 for $5,000.

						(2)Specified

			 qualified timber propertyThe term specified qualified

			 timber property means qualified timber property (within the meaning of

			 section 194(c)(1) of the Internal Revenue Code of 1986) which is located in an

			 area with respect to which a natural disaster has been declared by the

			 President under section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act as a result of—

						(A)Hurricane

			 Dennis,

						(B)Hurricane

			 Katrina,

						(C)Hurricane Rita,

			 or

						(D)Hurricane

			 Wilma.

						VIIIMiscellaneous

			801.Infrastructure

			 losses

				(a)Infrastructure

			 lossesThe Secretary shall compensate producers on a farm in a

			 disaster county for costs incurred to repair or replace barns, greenhouses,

			 shade houses, poultry houses, beehives, and other structures, equipment, and

			 fencing that—

					(1)was used to

			 produce or store any agricultural commodity; and

					(2)was damaged or

			 destroyed by the hurricanes of calendar year 2005.

					(b)Timing of

			 assistanceThe Secretary may provide assistance authorized under

			 this section in the form of—

					(1)reimbursement for

			 eligible repair or replacement costs previously incurred by producers;

			 or

					(2)cash or in-kind

			 assistance in advance of the producer undertaking the needed repair or

			 replacement work.

					(c)Payment

			 limitationsAssistance provided under this section to a producer

			 for a repair or replacement project, together with amounts received for the

			 same project from insurance proceeds or other sources, may not exceed 95

			 percent of the costs incurred to repair or replace the damaged or destroyed

			 structures, equipment, or fencing, as estimated by the Secretary.

				(d)Loan

			 eligibilityAfter approval of the county committee established

			 under section 8 of the Soil Conservation and Domestic Allotment Act (16 U.S.C.

			 590h) for the county or other area in which the farming operation is located,

			 the producers on a farm in a disaster county shall be eligible to receive an

			 emergency loan under subtitle C of the Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1961 et seq.) regardless of whether the producers satisfy the

			 requirements of the first proviso of section 321(a) of that Act (7 U.S.C.

			 1961(a)).

				802.Commodity

			 Credit CorporationExcept as

			 otherwise provided in this Act—

				(1)the Secretary shall use the funds,

			 facilities, and authorities of the Commodity Credit Corporation to carry out

			 this Act; and

				(2)funds made available under this Act shall

			 remain available until expended.

				803.Emergency

			 designationThe amounts

			 provided under this Act or under amendments made by this Act to respond to the

			 hurricanes of calendar year 2005 are designated as an emergency requirement

			 pursuant to section 402 of H. Con. Res. 95 (109th Congress).

			804.Regulations

				(a)In

			 generalThe Secretary may promulgate such regulations as are

			 necessary to implement this Act and the amendments made by this Act.

				(b)ProcedureThe

			 promulgation of the regulations and administration of this Act and the

			 amendments made by this Act shall be made without regard to—

					(1)the notice and

			 comment provisions of section 553 of title 5, United States Code;

					(2)the Statement of

			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.

			 13804), relating to notices of proposed rulemaking and public participation in

			 rulemaking; and

					(3)chapter 35 of

			 title 44, United States Code (commonly known as the Paperwork Reduction

			 Act).

					(c)Congressional

			 review of agency rulemakingIn carrying out this section, the

			 Secretary shall use the authority provided under section 808 of title 5, United

			 States Code.

				

